internal_revenue_service index no number release date cc ebeo br1 - plr104684-99 date board state x state plan this is in response to your letter dated date on behalf of the board requesting a ruling on the federal tax consequences of the state plan state x intends the state plan to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code the state plan has been or will be adopted only by employers that are state or local governmental entities described in sec_457 pursuant to the laws of state x the board established the state plan for the benefit of eligible employees of state x and of other public jurisdictions in state x that adopt the state plan in the internal_revenue_service the irs ruled that the state plan as amended and restated at that time was an eligible_state_deferred_compensation_plan as defined in sec_457 the state plan has been amended and restated again to include several amendments effective in and under the state plan an employee may elect to defer compensation he or she would have received for services rendered to an employer in any taxable_year the deferral extends until the participant reaches age separates from service or has an unforeseeable_emergency the election to defer compensation must be made by the 10th of the calendar month before any payroll date the state plan provides for a maximum amount that may be deferred by a participant in any taxable_year and for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before normal_retirement_age under the state plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code with certain limitations a participant or beneficiary or an alternate_payee as described below may elect the manner in which his or her deferred amounts will be distributed the election must be made prior to the date any amounts become payable to the participant or beneficiary under the state plan if the participant or beneficiary fails to make a timely election concerning distribution of the deferred amounts distributions are made at the time and in the manner prescribed by the state plan regardless of who makes the election the manner and time of benefits must meet the distribution_requirements of sec_401 and sec_457 of the code the state plan allows segregation of accounts on behalf of and payments to an alternate_payee pursuant to a plan certified domestic_relations_order a pcdro a pcdro is defined in the state plan as a domestic_relations_order determined by a specified agency to meet the requirements of a qualified_domestic_relations_order within the meaning of code sec_414 the state plan provides that no distribution may be made to an alternate_payee before the amount distributed would otherwise be available to the participant that the rights of an alternate_payee may never be greater than those of the participant and that an alternate_payee may not receive a distribution for an unforeseeable_emergency an alternate_payee may direct the investment of amounts segregated on his or her behalf however the state plan does permit one exception to the above distribution_requirements the state plan in accordance with sec_457 of the code includes a provision permitting an in-service distribution of dollar_figure or less from a participant’s account provided that the total amount payable to the participant under the state plan does not exceed the dollar limit under sec_411 currently dollar_figure the participant had not previously received an in-service distribution of the total payable to him or her under the state plan no amount had been deferred under the state plan for the participant during the two-year period ending on the date of such in-service distribution and the participant has elected to receive the distribution the state plan further provides that all amounts of compensation deferred pursuant to the state plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under the state plan the trust under the state plan was established pursuant to a written_agreement that is represented to be a valid trust under the laws of state x the rights of any participant or beneficiary to payments pursuant to the state plan are not subject in any manner to alienation by anticipation sale transfer assignment bankruptcy pledge attachment charge or encumbrance of any kind the terms of the trust make it impossible prior to the satisfaction of all liabilities with respect to participants and their beneficiaries for any part of the assets and income of the trust to be used for or diverted to purposes other than the exclusive benefit of participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age ½ a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if-- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant’s property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 under the terms of the state plan and trust the trustee must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the state plan must be transferred to a_trust meeting the requirements of sec_457of the code within an administratively reasonable_time period based upon the provisions of the revised state plan summarized above we conclude as follows the state plan established by state x is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 all assets and income of the state plan described in sec_457 will be held in trust for the exclusive benefit of participants and their beneficiaries amounts of compensation deferred in accordance with the state plan including any income attributable to the deferred_compensation will be includible in the recipient’s gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or beneficiary in accordance with the terms of the state plan no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the state plan described above in addition no opinion is expressed concerning the effect the adoption of the trust has on the rights of employers under the state plan this ruling applies only to deferrals made after the date this ruling is issued if the state plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to state x and the participants of the state plan and applies only to the state plan submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
